Citation Nr: 0919012	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-39 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1 to April 
21, 1966, so less than 90 days.

In August 1969, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii, denied the 
Veteran's claim for service connection for 
depressive neurosis with underlined schizoid personality.  
That RO sent him a letter later in August 1969 notifying him 
of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.

This appeal to the Board of Veterans' Appeals (Board) is from 
a more recent August 2005 rating decision of the RO in 
Portland, Oregon, which denied service connection for 
paranoid schizophrenia.

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
As the Veteran submitted evidence of a new diagnosis for a 
new claim, his claim for paranoid schizophrenia is being 
considered as a separate and distinct claim, not requiring 
the submission of new and material evidence to first reopen 
the previously denied, unappealed claim to warrant further 
consideration of it on a de novo basis.  38 C.F.R. § 3.156.  
See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(a newly diagnosed psychiatric disorder (e.g., posttraumatic 
stress disorder (PTSD)), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), 
is not the same for jurisdictional purposes when it has not 
been previously considered).  But see, too, Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), aff'd on other grounds in 
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009).  In Robinson, the Veterans Claims Court affirmed a 
Board decision, holding that separate theories in support of 
a claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.

In any event, in July 2008 the Board remanded this case to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.  Upon completion of that 
development, the AMC continued to deny the claim.


FINDINGS OF FACT

The most persuasive, competent medical evidence of record 
indicates the Veteran's paranoid schizophrenia is not 
attributable to his relatively brief period of 
military service.  Instead, according to the VA psychiatrist 
that recently examined the Veteran in March 2009, on remand, 
this condition did not clearly and unmistakably pre-exist his 
military service (so not made chronically worse 
by his service), but also did not start during his service 
either, rather, more than one year after his discharge.


CONCLUSION OF LAW

The Veteran's paranoid schizophrenia was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.384 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of two letters dated in October 
2004, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The RO issued those October 2004 VCAA notice letters prior to 
initially adjudicating the Veteran's claim in August 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that an additional letter in March 2006 also 
apprised him of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Moreover, since providing 
that additional VCAA notice in March 2006, the RO and AMC 
have readjudicated the Veteran's claim in the December 2006 
statement of the case (SOC) and in the two supplemental SOCs 
(SSOCs) issued in March 2009, including considering any 
additional evidence received in response to that additional 
notice.  This is important to point out because if, as here, 
the notice provided prior to the initial adjudication was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  


The Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claims had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).  And regardless, although he has indeed received 
Dingess notice in the additional March 2006 letter mentioned, 
followed by the readjudication of his claim, the Board is 
denying his claim for service connection in any event, so, 
ultimately, the downstream disability rating and effective 
date elements of his claim are moot.  So even had he not 
received this additional Dingess notice, which, again, he 
did, this ultimately would amount to no more than an 
inconsequentiality, so nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, social security administration (SSA) records, 
private medical records, and VA medical records, including 
the report of his March 2009 VA Compensation and Pension 
Examination (C&P Exam), on remand, addressing the nature and 
etiology of his paranoid schizophrenia - the determinative 
issue in this appeal in terms of whether this condition is 
attributable to his military service, i.e., service 
connected.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board is also satisfied as to substantial compliance with 
its July 2008 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).



II.  The Veteran's Claim for Service Connection for Paranoid 
Schizophrenia

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

According to 38 C.F.R. § 3.384, a psychosis means a brief 
psychotic disorder; delusional disorder; psychotic disorder 
due to general medical condition; psychotic disorder, not 
otherwise specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's March 2009 VA C&P Exam confirms he has paranoid 
schizophrenia - so there is no disputing he has this claimed 
condition.  Therefore, the determinative issue is whether his 
paranoid schizophrenia is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that his paranoid 
schizophrenia is due to his military service, particularly 
suggesting it may be attributable to the relationships 
between him and his training sergeant and/or him and the Air 
Force, in general.  See his September 2004 statement.  
However, as a layman without the necessary medical training 
or expertise, he is not competent to provide a probative 
opinion on matters requiring medical knowledge, such as a 
determination of the etiology of his paranoid schizophrenia; 
instead, there must be competent medical nexus evidence 
substantiating this alleged cause-and-effect correlation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Veteran began serving on active duty in the military on 
April 1, 1966, and his STRs show that only a few days later 
- on April 9, 1966, he presented for treatment after 3 days 
of basic training.  The report of that examination indicates 
he began crying while in training and mentioned problems 
relating to a teacher, his father, and an "animal" figure.  
The report further indicates he mentioned problems with 
military structure and authority figures.  He was admitted to 
the psychiatric ward in need of evaluation.

The Veteran's STRs also include the report of the follow-up 
evaluation performed two days later, on April 11, 1966.  The 
report of the follow-up evaluation indicates he mentioned not 
liking the military regimentation, having problems with 
authority figures, and wanting out of the Air Force.  On 
objective mental status evaluation, the examiner indicated 
there was no evidence of psychosis or thought disorder; 
the Veteran's intellectual capacities were intact; and there 
was no evidence of depression or suicidal thoughts.  The 
diagnosis was "observation, psychiatric; no disease found."  
The Veteran was subsequently discharged from the military 
only a few short days later - on April 21, 1966.  And so, 
while his STRs show that he received psychiatric attention 
while in service, there was no resulting diagnosis or 
evidence of any psychosis (like paranoid schizophrenia) or 
thought disorder.

Since, however, there was looming uncertainty as to whether 
the Veteran had a psychiatric disorder of some sort when he 
began serving on active duty in the military, or instead only 
began experiencing psychiatric-related symptoms once in the 
military, the Board remanded this case in July 2008 for a VA 
C&P Exam and medical opinion concerning the likely etiology 
of his paranoid schizophrenia.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4) (VA must request an examination and opinion when 
needed to fairly decide a claim).



The Veteran had this requested VA C&P Exam in March 2009.  
The report of this evaluation indicates the examiner, a 
psychiatrist, reviewed the Veteran's claims file for the 
pertinent medical and other history prior to conducting an 
objective clinical evaluation.  And in regards to whether 
there is any etiological relationship between the Veteran's 
paranoid schizophrenia and his military service, this 
evaluating psychiatrist concluded there is not.  In 
discussing the medical rationale of his opinion, this 
examiner explained that, while it is believed that genetic 
and environmental factors can combine to cause paranoid 
schizophrenia, such is not likely in this Veteran's case as 
his 21 days of military service could not have constituted 
such an environmental factor that in any way could have 
caused him to develop this disorder.  This examiner also 
pointed out that the Veteran's reports of being filmed as an 
infant while spiders bit him and then being buried alive was 
likely delusional, in turn discounting the notion that 
childhood abuse was the cause of his paranoid schizophrenia 
in this particular instance, although there were published 
reports that childhood abuse can be associated with 
schizophrenia.  This examiner further explained that, 
although there was not clear and unmistakable evidence the 
Veteran had a psychiatric disorder prior to beginning his 
military service [so, by logical deduction, no possibility of 
aggravation of a pre-existing condition during his service 
beyond its natural progression], his paranoid schizophrenia 
also did not first develop or manifest while he was in 
service either.  And as proof of this, the evaluating VA C&P 
examiner pointed out that patients with schizophrenia often 
have a history of odd personality traits prior to the onset 
of the illness.  And, he said, the Veteran would fit this 
pattern, but there is no evidence that he had developed his 
paranoid schizophrenia by the time of his brief military 
service, and the psychiatric evaluation that he had at 
Lackland Air Force Base (AFB) indicated no psychiatric 
symptoms and he was discharged with no psychiatric diagnosis.  
Indeed, added this VA C&P examiner, after his discharge, the 
Veteran worked for 2 years at a radio station, which also 
argues against the onset of his schizophrenia until after 
that time.

There is no medical opinion of record refuting this VA C&P 
examiner's unfavorable opinion, so it is uncontroverted.  
Hence, the competent medical evidence of record indicates the 
Veteran's paranoid schizophrenia is not attributable to his 
military service.

There also is no competent medical evidence of record 
suggesting the Veteran's paranoid schizophrenia, a psychosis, 
manifested to a compensable degree within one year of his 
discharge from service.  Indeed, to the contrary, the March 
2009 VA C&P examiner expressly ruled this out.  So the Board 
also may not presume the Veteran's paranoid schizophrenia was 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309, 3.384.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for paranoid schizophrenia 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


